ALD-119                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 18-1014
                                      ____________

                           IN RE: FREDERICK H. BANKS,
                                                   Petitioner
                        __________________________________

                     On a Petition for Writ of Mandamus from the
          United States District Court for the Western District of Pennsylvania
                  (Related to W.D. Pa. Crim. No. 2-15-cr-00168-001)
                       __________________________________

                       Submitted Pursuant to Fed. R. App. Pro. 21
                                  February 7, 2018

              Before: MCKEE, VANASKIE and SCIRICA, Circuit Judges

                               (Opinion filed: May 4, 2018)
                                     ____________

                                        OPINION *
                                      ____________


PER CURIAM

       Petitioner Frederick Banks is currently awaiting trial in the United States District

Court for the Western District of Pennsylvania on charges of interstate stalking, 18

U.S.C. § 2261(a)(2), aggravated identity theft, § 1028A(a)(1), making false statements,



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
§ 1001(a)(3), and wire fraud, § 1343. In an order entered December 12, 2017, the

District Court determined, inter alia, that Banks is competent to stand trial, but

incompetent to represent himself. Banks appealed 1, and filed a petition for writ of

mandamus pursuant to 28 U.S.C. § 1651, seeking an order directing the District Court to

allow him to represent himself at trial, and to appoint standby counsel. For the following

reasons, we will deny the mandamus petition.

       Traditionally, use of the writ is appropriate “to confine an inferior court to a lawful

exercise of its prescribed jurisdiction or to compel it to exercise its authority when it is its

duty to do so.” Roche v. Evaporated Milk Ass’n, 319 U.S. 21, 26 (1943). Banks alleges

that the District Court did not lawfully exercise its jurisdiction in denying his right to

self-representation. However, the remedy of mandamus is “a drastic one, to be invoked

only in extraordinary situations.” United States v. Santtini, 963 F.2d 585, 593 (3d Cir.

1992). To justify the use of this extraordinary remedy, Banks must show both a clear and

indisputable right to the writ and that he has no other adequate means to obtain the relief

desired. See Haines v. Liggett Grp. Inc., 975 F.2d 81, 89 (3d Cir. 1992). Because Banks

has raised the same issues in his appeal which is pending separately before the Court, he

has not shown that he has no other alternative means of relief.

       Accordingly, we will dismiss the petition for writ of mandamus.




1
 In his notice of appeal, Banks specifically states that he is appealing the December 12th
order to the extent it denied him the right of self-representation. See C.A. No. 17-3822.
                                               2